Citation Nr: 0943935	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-05 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for status post right nephrectomy for right renal 
cell carcinoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 RO decision, which denied 
an application to reopen a previously denied claim for 
service connection for status post right nephrectomy for 
right renal cell carcinoma (claimed as soft-tissue sarcoma - 
not shown).

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

In July 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Hartford, Connecticut 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  By a RO decision dated in February 2001, the Veteran's 
application to reopen his previously denied claim for service 
connection for kidney disease (renal cell carcinoma) was 
denied on the basis that no new and material evidence had 
been submitted showing that the Veteran had a chronic kidney 
disability during military service or that he received 
treatment for a kidney condition within one year of 
separation from service.  

2.  Evidence received since the February 2001 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for status post right nephrectomy for 
right renal cell carcinoma.

3.  The Veteran's status post right nephrectomy for right 
renal cell carcinoma is first shown by medical evidence dated 
over 1 year after the Veteran's discharge from active duty 
service, and the most probative medical evidence of record 
does not show it to be etiologically related to a disease, 
injury, or event in service. 


CONCLUSIONS OF LAW

1.  The February 2001 RO decision denying the Veteran's 
application to reopen his previously denied claim of service 
connection for status post right nephrectomy for right renal 
cell carcinoma is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for status post right 
nephrectomy for right renal cell carcinoma has been 
submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  The Veteran's status post right nephrectomy for right 
renal cell carcinoma was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in or aggravated by service.  See 38 U.S.C.A. § 1110, 1112, 
1116, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for status 
post right nephrectomy for right renal cell carcinoma, this 
application, and only this application, has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA solely with regard to the Veteran's 
application to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Veteran's claim for service connection 
for status post right nephrectomy for right renal cell 
carcinoma, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in November 2006 and December 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, these 
letters described how appropriate disability ratings and 
effective dates were assigned.    

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to this 
claim have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Board notes that a medical opinion was provided in April 
2009 with respect to the issue on appeal.  The physician 
reviewed the relevant medical records and literature, 
considered the other relevant medical opinions of record, and 
offered a rationale for his own opinion.  As will be 
discussed in greater detail below, the Board finds this 
opinion to be thorough and complete.  Therefore, the Board 
finds this opinion is sufficient upon which to base a 
decision with regard to this claim.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include malignant tumors or calculi of 
the kidney, bladder, or gallbladder, may be presumed to have 
been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2009).  In this regard, it is noted that a 
"Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for status post right nephrectomy for right renal 
cell carcinoma.  After a review of the evidence of record, 
the Board finds that new and material evidence has been 
submitted.

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for 
status post right nephrectomy for right renal cell carcinoma.  
Specifically, the Veteran was denied service connection for 
status post right nephrectomy for kidney cancer (claimed as 
soft-tissue sarcoma) in a December 1996 rating decision.  The 
basis for the December 1996 denial was that soft-tissue 
sarcoma is not shown in the record, the service treatment 
records are silent for evidence of any chronic genitourinary 
condition, and there is no evidence of chronicity in service 
nor of continuity since service.  The Veteran later submitted 
an application to reopen this claim, which was subsequently 
denied in a February 2001 rating decision due to the fact 
that no new and material evidence had been submitted.  At the 
time of this denial, service treatment records and private 
and VA medical records were considered. 

The new evidence submitted since this denial consists of 
statements and hearing testimony from the Veteran, VA medical 
records, and private medical records.

With regard specifically to the private medical records, the 
Board notes that a letter from a private physician at 
Urological Associates of Bridgeport, P.C. was submitted in 
July 2008.  In this letter, the physician indicated that it 
is impossible to disassociate the Veteran's renal cancer from 
his exposure to herbicides while on military duty.  The 
physician went on to state that this type of cancer has been 
associated with heavy metal exposure (such as cadium) and so 
there is some precedent for toxic exposure and generation of 
renal cell carcinoma.  Therefore, as this letter from a 
private physician suggests that the Veteran's renal cancer is 
associated with his exposure to herbicides while on active 
duty, the Board concludes that it satisfies the low threshold 
requirement for new and material evidence.  As such, the 
claim is reopened.  

Turning to the merits of the reopened claim, the Board notes 
that the Veteran has asserted that he developed right renal 
cell carcinoma as a result of in-service exposure to 
herbicides or agent orange.  See notice of disagreement 
(NOD), July 2007.

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnosis of renal cell 
carcinoma.  

The medical evidence of record reflects that the Veteran 
underwent a left radical nephrectomy in May 1993 for right 
hypernephroma.  See Bridgeport Hospital Operative Report, May 
1993.   

The Board notes that the Veteran underwent a VA agent orange 
examination in October 1996.  It was noted that the Veteran 
was probably directly sprayed with agent orange, was 
definitely in a recently sprayed area, and definitely ate 
food or drink that could have been contaminated with agent 
orange.  The examiner noted that the Veteran had a right 
hypernephroma and is now status post right nephrectomy.  
There is no known history of neoplasia in the Veteran's 
immediate family.  The examiner noted that the Veteran 
developed renal stones in 1992 and urinary symptoms in 1993.  
A computerized tomography (CT) scan revealed a tumor of the 
right kidney.  The Veteran reported that a rib was removed in 
surgery.  Cysts were found on the left kidney.  The diagnosis 
was hypernephroma.  The Veteran also had a past history of 
surgery in 1965 for a cholecystectomy for gallstones.  The 
examiner diagnosed the Veteran with right renal cell 
carcinoma, status post right nephrectomy, and status post 
renal calculi.  No soft-tissue sarcoma was found.  

As noted above, a July 2008 letter from a private physician, 
Dr. N.A.V, M.D., at Urological Associates of Bridgeport, P.C. 
indicated that it is impossible to disassociate the Veteran's 
renal cancer from his exposure to herbicides while on 
military duty.  The physician went on to state that this type 
of cancer has been associated with heavy metal exposure (such 
as cadium) and so there is some precedent for toxic exposure 
and generation of renal cell carcinoma.  

In April 2009, a Veterans Health Administration (VHA) opinion 
was rendered by the Chief of Hematology/Oncology at the VA 
Medical Center (VAMC) in Cincinnati, Ohio.  This physician 
indicated that he reviewed medical records pertinent to the 
Veteran's diagnosis of renal cell cancer in 1993 and legal 
documents, including the opinion of Dr. N.A.V., M.D. 
concerning the appeal of the Veteran's case.  The physician 
indicated that, on review of the literature specifically in 
reference to causation of renal cell cancer by exposure to 
agent orange, he is unable to establish a relationship based 
on information from the Veterans and Agent Orange, written by 
the Committee to Review the Health Effects in Vietnam 
Veterans of Exposure to Herbicides (Sixth Biennial Update), 
Institute of Medicine from 2006, published in 2007.  The 
physician went on to note that the incidence in deployed 
Veterans was somewhat lower than in the nondeployed 
population.  They reviewed the known literature about renal 
cell cancer in Vietnam Veterans and found that there were too 
few cases in the nondeployed and deployed population to 
assign a reliable analysis.  Their conclusion was that "On 
the basis of its evaluation of the evidence reviewed here and 
in previous VAO reports, the committee concludes that there 
is inadequate or insufficient evidence to determine whether 
there is an association between exposure to the compounds of 
interest and renal cancer."  The physician therefore 
concluded that a causal relationship of agent orange to renal 
cell cancer is one of less likely.  The physician went on to 
state that, concerning the reasoning of Dr. N.A.V., he is 
unable to corroborate that his opinion support a causation 
effect of agent orange on development of renal cell cancer.  
The physician explained that to speculate that one 
classification of toxic exposure supports a causal 
relationship for another type of toxic exposure cannot be 
used as evidence to support his opinion, and that one only 
needs to look at the body of evidence that is available in 
the Veterans and Agent Orange Report to offer an opinion. 

With regard to establishing service connection on a 
presumptive basis under 38 U.S.C.A. § 1112, there is no 
medical or lay evidence of record indicating that the Veteran 
had a malignant tumor or calculi of the kidney, bladder, or 
gallbladder that manifested to a compensable degree within 
one year of discharge from active duty.  The medical evidence 
reflects that the Veteran was diagnosed with right renal cell 
carcinoma in 1993, and the Veteran does not assert otherwise.  
The Veteran specifically asserted in an August 2000 statement 
that he developed renal stones in 1992.  As such, service 
connection cannot be granted on a presumptive basis under 38 
U.S.C.A. § 1112.

With regard to granting service connection on a presumptive 
basis as a result of in-service exposure to agent orange or 
herbicides, the Board notes that in-service exposure to 
herbicides is conceded.  The Veteran's personnel records 
reflect that he served in the Republic of Vietnam from August 
1965 to August 1966.  However, the evidence of record does 
not reflect that the Veteran has a diagnosis of soft-tissue 
sarcoma.  See VA examination report, October 1996.  With 
regard to establishing service connection on a presumptive 
basis for right renal cell carcinoma, the Board notes that 
this disability is not listed under 38 C.F.R. § 3.309(e) as 
being presumptively associated with agent orange or herbicide 
exposure. 

With regard to establishing service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2009).  Currently, there is no medical or lay 
evidence of record indicating that the Veteran had right 
renal cell carcinoma in service.

Additionally, the Board finds that the greater weight of 
probative evidence is against finding that the Veteran's 
right renal cell carcinoma is otherwise related to his 
military service, to include exposure to agent orange.  In 
particular, the Board notes the April 2009 VHA opinion, which 
indicated that it is less likely that exposure to herbicides 
caused the Veteran's renal cell cancer.  The Board notes that 
this opinion was based on a review of relevant medical 
records and literature written by the Committee to Review the 
Health Effects in Vietnam Veterans of Exposure to Herbicides.  
Furthermore, this physician offered a rationale for his 
opinion and addressed the conflicting July 2008 opinion of 
Dr. N.A.V., M.D.  As such, the Board finds this medical 
opinion to be the most probative evidence of record on the 
question of whether his disability is related to herbicide 
exposure in service.  

In rendering this decision, the Board has considered the July 
2008 opinion of Dr. N.A.V., M.D.  In this regard, the Board 
notes that the probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings. Sklar v. Brown, 5 Vet. App. 140 
(1993); Bloom v. West, 12 Vet. App. 185 (1999).  medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

In this case, the Board does not find the opinion of Dr. 
N.A.V. to be persuasive.  Specifically, the Board notes that 
the physician's primary basis for rendering a favorable 
opinion was that heavy metal exposure is known to cause this 
type of cancer, which the physician pointed to as setting 
precedent for a relationship between toxic exposures and 
renal cell carcinoma.  However, the clear implication of this 
rationale is that the physician was either unaware of or 
unable to find literature addressing a relationship 
specifically between herbicide exposure and renal cell 
carcinoma.  Furthermore, when weighed directly against the VA 
opinion discussed above, which considered a comprehensive 
study specifically researching a link between that disease 
and herbicide exposure, Dr. N.A.V.'s rationale of relying on 
the existence of a relationship between this disease and 
other forms of toxic exposure appears far too speculative by 
comparison.  Thus, the Board places far more probative weight 
on the VA opinion discussed above, which was specifically 
based on review of a study that directly addressed whether a 
relationship existed between renal cell carcinoma and 
herbicides.  

The Board recognizes that the Veteran is quite sincere in his 
belief that his right renal cell carcinoma is related to 
herbicide exposure in service.  The Board is also cognizant 
that there are instances in which lay testimony can serve to 
establish an association between service so as to support a 
claim for service connection.  For example, a lay person may 
be competent to offer testimony on certain medical matters, 
such as describing symptoms observable to the naked eye, or 
even diagnosing simple conditions such as a dislocated 
shoulder, and their lay testimony can serve to establish a 
continuity of symptomatology between current disability and 
service.  However, a lay person is not be competent to offer 
an opinion on a matter clearly requiring medical expertise, 
such as linking the Veteran's renal cell carcinoma to 
exposure to herbicides decades ago.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, the Board places far more probative weight on the 
conclusions of the competent VA physician discussed above, 
than on the lay assertions of the Veteran.

In summary, the Board concludes that the greater weight of 
probative evidence is against finding a relationship between 
his claimed disability and his exposure to herbicides in 
service.  As there is no lay or medical evidence otherwise 
suggesting a relationship between the current disability and 
service, the Board finds that the preponderance of the 
evidence is against this claim.  Therefore, the benefit-of-
the-doubt rule does not apply, and the claim for service 
connection for status post right nephrectomy for right renal 
cell carcinoma must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for status post right nephrectomy 
for right renal cell carcinoma, the Veteran's claim is 
reopened.  To this extent, and to this extent only, the 
appeal is granted.

Entitlement to service connection for status post right 
nephrectomy for right renal cell carcinoma is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


